


Exhibit 10.14
XRS CORPORATION
STOCK AWARD AGREEMENT
PURSUANT TO 2007 LONG-TERM INCENTIVE AND STOCK OPTION PLAN
(Outside Director)


THIS STOCK AWARD AGREEMENT (the “Agreement”) is made effective as of
_________________________, between XRS Corporation, a Minnesota corporation (the
“Company”) and _____________________, who is a nonemployee member of the Board
of Directors of the Company (“Director”).
Recitals
1.    The Company desires to afford the Director an opportunity to acquire
shares of its common stock, par value $.01 per share (the “Shares”), to carry
out the purposes of its 2007 Long-Term Incentive and Stock Option Plan, as
amended (the “Plan”), a copy of which has been provided to Director and the
terms of which are incorporated by reference herein and shall be considered a
part of this Agreement.
2.    The Plan provides that each award is to be evidenced by an agreement,
setting forth the terms and conditions of such award.
ACCORDINGLY, in consideration of the premises and of the mutual covenants and
agreements contained herein, the Company and the Director hereby agree as
follows:
1.    Stock Award. Subject to the terms and provisions of this Agreement and the
Plan, the Company hereby grants to Director as of the date hereof a stock award
for _______________ (________) Shares (the “Award Shares”). For purposes of
Section 16 under the Securities Exchange Act of 1934, as amended, and the rules
and regulations thereunder, the grant date for the Award Shares shall be the
effective date hereof; provided, however, all of Director’s right, title and
interest in and to the Award Shares shall be subject to Sections 2 and 3 below.
2.    Vesting of Award Shares. Director’s right, title and interest in and to
the Award Shares is and shall be fully vested without restriction upon the date
of grant.
3.    No Restriction on Transfer under this Agreement. There is no restriction
on transfer of the Award Shares other than the restrictions under applicable
securities laws as set forth in Section 7 of this Agreement.
4.    Issuance and Delivery of Certificates for Award Shares. As soon as
practicable after the execution hereof, the Company shall issue in Director’s
name, and deliver to the Director, a certificate for paid-up, non-assessable
Shares for the full number of the Award Shares.
    

1

--------------------------------------------------------------------------------




5.    Rights and Restrictions as a Shareholder. Director shall have full voting
rights, dividend rights and other rights as a shareholder with respect to all
Award Shares.
6.    Withholding. Director shall pay on a timely basis all withholding and/or
excise taxes required by law with respect to the Award Shares (collectively,
“Withholding Taxes”). The delivery of any Award Shares (or portion thereof, if
any) to Director under this Agreement shall be subject to and conditioned upon
Director’s payment of all applicable Withholding Taxes. Director hereby
authorizes the Company to withhold such Withholding Taxes from any cash
compensation payable to Director.
7.    Investment Representations. Unless a registration statement under the
Securities Act of 1933, as amended, is in effect with respect to the Award
Shares on the date of issuance of the Award Shares, Director will be deemed to
have made the following investment representation on the date of issuance:
Director intends to acquire the Award Shares for Director’s own account for
investment purposes and not with a view to resale in connection with any
distribution thereof. Director has no present intention, and is not a party to
any agreement or arrangement, to resell or dispose of any of the Award Shares.
Director understands and agrees that the Company has no obligation to register
the Award Shares and that the Award Shares will not be registered under the
Securities Act of 1933, as amended (the “Act”), or under applicable state
securities laws, on the grounds that the Award Shares are being issued in a
transaction not involving a public offering and that, consequently, such
transaction is exempt from registration under the Act and the state securities
laws. Director further understands and agrees that the Award Shares may not be
sold, transferred or otherwise disposed of except pursuant to an effective
registration statement or appropriate exemption from registration under the
foregoing securities acts. Accordingly, Director acknowledges that the Company
is not required to recognize any transfer of the Award Shares if such transfer
would result in violation of any federal or state law regarding the offering or
sale of securities. The Company may place a stop transfer order on its stock
records with respect to the Award Shares, and the certificate(s) for the Award
Shares may contain substantially the following legend:
“The securities evidenced by this certificate have not been registered either
under any applicable federal law and rules or applicable state law and rules. No
sale, offer to sell, or transfer of these securities may be made unless a
registration statement under the securities Act of 1933, as amended, and any
applicable state law with respect to such securities is then in

2

--------------------------------------------------------------------------------




effect or an exemption from the registration requirements of such law is then,
in fact, applicable to such securities.”
8.    Legend on Shares. The Company may place a stop transfer order on its stock
records with respect to the Award Shares, and the certificate(s) for the Award
Shares (or a portion thereof) may contain substantially the following legend:
“The securities evidenced by this certificate were issued to an affiliate of the
issuer, and the resale of such securities is subject to the restrictions of Rule
144 under the Securities Act of 1933, as amended, pertaining to shares held by
affiliates.”
9.    Expenses. Nothing contained in this Agreement shall be construed to impose
any liability on the Company in favor of the Director for any cost, loss or
expense the Director may incur in connection with, or arising out of any
transaction under, this Agreement.
10.    No Implied Agreements. Nothing in this Agreement shall be construed to
constitute or be evidence of an agreement or understanding, express or implied,
on the part of the Company to continue the Director in office or in any other
positions on any terms or for any specific period of time.
11.    Nontransferability. The rights of the Director under this Agreement shall
not be assigned, transferred, pledged or otherwise hypothecated by the Director
other than by will or the laws of descent and distribution.
12.    Complete Agreement; Amendment. This Agreement and the Plan, which by this
reference is hereby incorporated herein in its entirety, contain the entire
agreement between the Company and Director with respect to the transactions
contemplated hereby. Any modification of the terms of this Agreement must be in
writing and signed by each of the parties.
13.    Governing Law. Any issue related to the formation, execution, performance
and interpretation of this Agreement shall be governed by the laws of the State
of Minnesota.
14.    Headings. The section and subsection headings used in this Agreement are
for convenient reference and are not a part of this Agreement.
XRS CORPORATION                DIRECTOR




By_________________________            ____________________________
        
Title:_______________________
Name:_______________________

3